Citation Nr: 0701706	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's spouse had qualifying service (and 
was a veteran) for purposes of establishing basic eligibility 
for VA benefits.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant alleges that her deceased spouse served in the 
service of the Armed Forces of the U.S. during World War II.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision letter that denied the 
appellant entitlement to VA death benefits based on a finding 
that her deceased spouse did not have qualifying service.  
Because qualifying service of the person on whose service a 
claim for VA death benefits is based is a threshold 
requirement for establishing entitlement to such benefits, 
that is the matter before the Board.


FINDINGS OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran; she is 
not eligible for VA benefits based on his service.  
38 U.S.C.A. §§ 101, 107, 1301 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's deceased husband had qualifying service to 
establish eligibility for VA benefits.  The record includes 
service department verification of the appellant's husband's 
service.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Nonetheless, a March 2004 letter provided the appellant 
notice of the threshold requirement for VA death benefits 
that the person on whose service a claim for such benefits is 
filed must have had qualifying service, advised her how 
service could be established, advised her how VA would assist 
her in developing her claim, and advised her what evidence 
she should submit.  A September 2004 statement of the case, 
explained the basis for the denial of her claim, and outlined 
the evidence considered and the controlling regulations.  The 
RO sought certification of the appellant's spouse's service.  
She has not submitted any information to suggest 
recertification of her spouse's service is necessary.

II.  Factual Background

A photocopy of a Philippine Veterans Affairs document 
submitted by the appellant shows that her spouse "is a 
veteran of World War II/Philippine Revolution who served with 
SAC".  Affidavits from alleged former comrades of the spouse 
submitted by the appellant attest to their knowledge of the 
spouse's military service, and that he was killed in the line 
of duty in December 1944.  One by a "municipal mayor" 
states that he inducted the appellant's spouse into guerilla 
service in February 1943 (and advises of the unit involved).  
A document signed by a parish priest in Gandara, the 
Philippines, certifies that the appellant and her deceased 
spouse were married in October 1935, but that records from 
that time were destroyed by "typhoon calamities".  A 
Gandara, Samar, Philippines Local Registrar's Office 
certificate advises that records of death prior to 1961 were 
destroyed by typhoon flooding.

The RO then sought service department certification of the 
appellant's spouse's service.  A certification from the 
National Personnel Records Center in St. Louis states 
"Subject has no service as a member of the Philippine 
Commonwealth army, including recognized guerillas, in the 
service of the United States Armed Forces.  In April 2004 the 
Service Department certified that the appellant's husband's 
name was not shown in the official records and archives on 
file, which listed the members of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces during World War II.  The 
certification also states that "subject is not listed in the 
guerilla roster maintained at the Manila Regional Office." 

III.  Law and Regulations

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  

VA Dependency and Indemnity Compensation and Pension Benefits 
are payable to dependents/survivors of veterans who meet 
evidentiary & qualifying service requirements.  38 U.S.C.A. 
§§ 1110, 1310, 1311, 1521, 1541. "Veteran" means a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).   For DIC benefit purposes 
the term "veteran" includes a person who dies in active 
military, naval, or air service.  38 U.S.C.A. § 1301.  

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992).  

IV.  Analysis

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge.  Therefore, based on information 
the appellant provided, the VA sought Service Department 
verification whether her deceased spouse served in the U.S. 
Armed Forces in the Philippines (specifically as a guerilla).  
In April 2004, the Service Department (via the National 
Personnel Records Center) certified that it had no record of 
the appellant's husband serving as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.  It was further noted that 
the spouse was not on a guerilla roster maintained at the 
Manila RO.  This certification is binding on VA; VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Moreover, the appellant has provided 
no further evidence that would warrant a request for re-
certification of her husband's service by the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994). 

Accordingly the Board finds that the appellant's husband did 
not have the requisite service and is not a veteran so as to 
establish her basic eligibility for VA benefits.  Since the 
law is dispositive in this matter, the claim must be denied 
because of the absence of legal merit or entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish that the appellant's deceased spouse 
was a veteran, and that she has basic eligibility for VA 
benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


